Affirmed by unpublished PER CURIAM opinion,
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael A. Scott appeals the district court’s order granting the Appellants’ motion to dismiss and for summary judgment and dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Scott v. Lender Processing Servs., Inc., No. 2:11— cv-00298-RAJ-DEM (E.D.Va. April 2, 2012). We grant Scott’s motion to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.